DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a communications interface configured to: receive ride requests from a first plurality of communication devices associated with a plurality of users, wherein each ride request includes a starting point and a desired destination corresponding to each of the plurality of users; receive location information from a second plurality of communication devices associated with a plurality of ridesharing vehicles, wherein the location information includes global positioning system (GPS) data generated by GPS components associated with the second plurality of communication devices; and at least one processor configured to: assign a first ridesharing vehicle to pick up 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure includes:
(i)  ¶75 “and a communications interface 360 (e.g., a modem, Ethernet card, or any other interface configured to exchange data with a network, such as network 140 in Fig. 1).”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“receive ride requests from a first plurality of communication devices associated with a plurality of users, wherein each ride request includes a starting point and a desired destination corresponding to each of the plurality of users; receive location information from a second plurality of communication devices associated with a plurality of ridesharing vehicles, wherein the location information includes global positioning system (GPS) data generated by GPS components associated with the second plurality of communication devices; and at least one processor configured to: assign a first ridesharing vehicle to pick up a first group of users from the plurality of users; determine, for each of the first group of users, a pick-up location other than the starting point and a drop-off location other than the desired destination; provide, to each of the first group of users, a description of the determined pick-up location and an estimated pick-up time; after picking up some of the first group of users and before dropping them off, receive an indication of an unanticipated ridesharing event; determine an inability of the first ridesharing vehicle to pick up a next user from the first group of users at a corresponding estimated pick-up time due to the unanticipated ridesharing event; reassign the next user to a second ridesharing vehicle transporting a second group of users; determine a new route for the first ridesharing vehicle that does not include the determined pick-up location of the next user and a new route for the second ridesharing vehicle that includes the determined pick-up location of the next user; and direct the first ridesharing vehicle and the second ridesharing vehicle according to their new routes”.
Claims 2-14 are rejected on the basis of their dependency. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, there is  insufficient structure provided for the “communications interface” to carry out the following functional limitations:
“receive ride requests from a first plurality of communication devices associated with a plurality of users, wherein each ride request includes a starting point and a desired destination corresponding to each of the plurality of users; receive location information from a second plurality of communication devices associated with a plurality of ridesharing vehicles, wherein the location information includes global positioning system (GPS) data generated by GPS components associated with the second plurality of communication devices; and at least one processor configured to: assign a first ridesharing vehicle to pick up a first group of users from the plurality of users; determine, for each of the first group of users, a pick-up location other 
Claims 2-14 are rejected on the basis of their dependency to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-3, 5, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US20170138749A1)(hereinafter “Pan”) in view of Cao (US 20160364823A1)(hereinafter “Cao”), further in view of Aamin (US20140129302A1)(hereinafter “Amin”), further in view of Liu (US20160320194A1)(hereinafter “Liu”).
With respect to claim 1; and similarly, 15 and 20, Pan discloses:
A system for directing ridesharing vehicles, the system comprising: a communications interface configured to: 
receive ride requests from a first plurality of communication devices associated with a plurality of users, (Pan ¶9 “a transport arrangement system operates to provide a service, which can receive a transport pool request from a rider.”)
wherein each ride request includes a starting point and a desired destination corresponding to each of the plurality of users; (Pan ¶9 “The transport pool request can specify a set of parameters, including a pickup location and a drop-off location.”)
receive location information from a second plurality of communication devices associated with a plurality of ridesharing vehicles, (Pan ¶9 “A candidate set of transport providers are identified that satisfy one or more criterion, including a criterion of proximity to the pickup location.”; Pan ¶41 “By way of example, a transport arrangement system 100 can be implemented so that the client device 102D of the driver automatically communicates position 
wherein the location information includes global positioning system (GPS) data generated by GPS components associated with the second plurality of communication devices; (Pan ¶41 “so that the source of information for the position of the driver at a particular instance is provided by the geoaware resource (e.g., GPS) of the driver device”)
 and at least one processor configured to: assign a first ridesharing vehicle to pick up a first group of users from the plurality of users; (Pan ¶9 “One of the candidate set of drivers is selected to provide a transport pool for the rider.”)
Pan fails to disclose:
determine, for each of the first group of users, a pick-up location other than the starting point and a drop-off location other than the desired destination;
provide, to each of the first group of users, a description of the determined pick-up location and an estimated pick-up time;
after picking up some of the first group of users and before dropping them off, receive an indication of an unanticipated ridesharing event;
determine an inability of the first ridesharing vehicle to pick up a next user from the first group of users at a corresponding estimated pick-up time due to the unanticipated ridesharing event;
reassign the next user to a second ridesharing vehicle transporting a second group of users; 

and direct the first ridesharing vehicle and the second ridesharing vehicle according to their new routes. 
However, Cao, from the same field of endeavor, discloses:
determine, for each of the first group of users, a pick-up location other than the starting point and a drop-off location other than the desired destination; (Cao ¶95 “A pickup location 172 is determined from the location capabilities of the passenger device 112. The application 172 need not be the actual location of the passenger device 112, for instance a safer nearby pickup location may be specified by the rideshare system 160.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the pickup location other than the desired location, as taught by Cao, in the ridesharing system of Pan; in order to allow the passenger to be picked up in a safer location. (Cao ¶95 “for instance a safer nearby pickup location may be specified by the rideshare system”)
Pan in view of Cao fails to disclose:
provide, to each of the first group of users, a description of the determined pick-up location and an estimated pick-up time;
after picking up some of the first group of users and before dropping them off, receive an indication of an unanticipated ridesharing event;

reassign the next user to a second ridesharing vehicle transporting a second group of users; 
determine a new route for the first ridesharing vehicle that does not include the determined pick-up location of the next user and a new route for the second ridesharing vehicle that includes the determined pick-up location of the next user
and direct the first ridesharing vehicle and the second ridesharing vehicle according to their new routes. 
However, Aamin, from the same field of endeavor, discloses:
provide, to each of the first group of users, a description of the determined pick-up location and an estimated pick-up time; (Aamin  ¶50 “In another example, for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), the average fare based on the region (e.g., the average estimated fare can be region-specific because some regions can be more expensive than other regions and/or some vehicle types can be more expensive than other vehicle types), and the capacity of the vehicle (how many riders can fit in the vehicle)”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the description and estimated time, as taught by Aamin, in the system of Pan in view of Cao; in order to provide the passenger with a description and 
Pan in view of Cao, further in view of Aamin fails to disclose:
after picking up some of the first group of users and before dropping them off, receive an indication of an unanticipated ridesharing event;
determine an inability of the first ridesharing vehicle to pick up a next user from the first group of users at a corresponding estimated pick-up time due to the unanticipated ridesharing event;
reassign the next user to a second ridesharing vehicle transporting a second group of users; 
determine a new route for the first ridesharing vehicle that does not include the determined pick-up location of the next user and a new route for the second ridesharing vehicle that includes the determined pick-up location of the next user
and direct the first ridesharing vehicle and the second ridesharing vehicle according to their new routes. 
However, Liu, from the same field of endeavor, discloses:
after picking up some of the first group of users and before dropping them off, receive an indication of an unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)

reassign the next user to a second ridesharing vehicle transporting a second group of users; (Liu ¶63 “At operation 606, the ride-sharing server 208 identifies  potential  other  users  to  share  the  route  226.  In  an example,  the ride-sharing   server 208 may utilize the multi­ mode routing engine 216 to identify locations of other users or  the locations  of next ride-sharing vehicles 102 along the route  226”)
determine a new route for the first ridesharing vehicle that does not include the determined pick-up location of the next user and a new route for the second ridesharing vehicle that includes the determined pick-up location of the next user; (Liu ¶64 “At   operation   
and direct the first ridesharing vehicle and the second ridesharing vehicle according to their new routes. (Liu ¶65 “At   operation   610,   the   ride-sharing   server   208 informs the transportation systems 204 of the route 226. In an  example,  the  ride-sharing    server  208  may  provide  a notification to a transportation system 204 when a particular mode of  transportation is selected  by a user, which allows for allocation of vehicles 102 to routes 226  for the users of the  system   200.  The  ride-sharing   server   208  may  also maintain the route  226, such as for use in identifying  paths 206   that   have  become   obstructed   in  order  to   generate updated  route  226.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of reassigning a vehicle after an unanticipated event, as taught by Liu, in the system of Pan in view of Cao, further in view of Aamin; in order to notify a passenger that a route disturbance has occurred, and provide an alternate route. (Liu ¶13 “identify a ride-sharing user scheduled to travel along the path having the disturbance before using a rented vehicle; determine an alternate route for the ride-sharing user; and send an update to a mobile device of the ridesharing user indicating the alternate route.”)

With respect to claim 2 and similarly 16, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:


With respect to claim 3 and similarly 17, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
wherein the at least one processor is further configured to receive the indication of the unanticipated ridesharing event from one of the first plurality of communication devices associated with a user currently riding in the first ridesharing vehicle. (Liu ¶70 “At operation 708, the ride-sharing server 208 sends updates  to  affected  riders  of  vehicles  102  scheduled  to traverse  the  affected  routes  226.  In  an  example,  the  ride­ sharing server 208 may send messages to ride-sharing users who  were originally intended to ride-share with the affected users  that  there  may  be  a  delay.”)

With respect to claim 5 and similarly 19, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
wherein the at least one processor is further configured to determine the indication of the unanticipated ridesharing event from real- time traffic data indicative of atypical congestion along a driving route of the first ridesharing vehicle. (Liu ¶66 “FIG. 7 illustrates an example process 700 for automatically updating a route 226 based on an identified stop or delay of 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in Spearritt (US20140323167A1)(hereinafter “Spearritt”).
With respect to claim 4 and similarly 18,
Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein the at least one processor is further configured to determine the indication of the unanticipated ridesharing event from the location information received from one of the second plurality of communication devices associated with the first ridesharing vehicle.
However, Spearritt, from the same field of endeavor, discloses:

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to implement the method of determining an unanticipated ridesharing event based on location information of a driver vehicle, as taught by Spearritt, in the system of Pan, in view of Cao, further in view of Aamin, further in view of Liu; in order to “Spearritt ¶40 allow the customer to change the drop-off location during the trip.”)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in Lambert (US20160027306A1)(hereinafter “Lambert”), and further in view of Eramian (US20150095122A1)(hereinafter “Eramian”).
With respect to claim 6,
Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:

Pan, in view of Cao, further in view of Aamin, further in view of Liu, fails to disclose:
wherein, when the unanticipated ridesharing event includes picking up a user from the first group of users accompanied by at least one unannounced additional passenger
the at least one processor is further configured to charge the user for the least one unannounced additional passenger.
However, Lambert, from the same field of endeavor, discloses:
wherein, when the unanticipated ridesharing event includes picking up a user from the first group of users accompanied by at least one unannounced additional passenger, (Lambert ¶31 “In some embodiments, in the event that the number of passengers to pick up is greater than the expected number of passengers (e.g., in the event that a rider called for a ride for one person but has three friends he expects to take with him) the driver refuses to take the party on the ride and the first ride is cancelled (e.g., because the driver has additionally agreed to take a second group of passengers together with the first group and will not have enough room with the unexpected larger group)”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the unanticipated event of an unannounced additional passenger, as taught by Lambert, in the system of Pan, in view of Cao, further in view of Aamin, further in view of Liu; in order to develop a more efficient ride sharing system. (Lambert ¶21 “driver capacity can be used more efficiently by sharing rides”)

the at least one processor is further configured to charge the user for the least one unannounced additional passenger.
However, Eramian, from the same field of endeavor, discloses:
the at least one processor is further configured to charge the user for the least one unannounced additional passenger. (Eramian ¶89 “In other embodiments, users 402 and 404 may pick up user 406 during travel on a travel route to location B 452… The pro rata portion for user 406 may be larger than ones for user 402 and 404 to account for the deviation. In other embodiments, additional users… cause differences between pro rata portions of a cost of a travel route for each user.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to implement the method of charging a user for an unannounced passenger, as taught by Eramian, in the system of Pan, in view of Cao, further in view of Aamin, further in view of Liu; in order to minimize the costs of a driver potentially having to waste a trip. (Eramian ¶13 “Provided are methods that facilitate minimizing costs for use of transportation providers, such as variable cost transportation providers, by a user traveling from a first location to a second location”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Lambert.
ith respect to claim 7, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
With respect to claim 7, Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein, when the unanticipated ridesharing event includes changing a desired destination of at least one user of the first group of users riding the first ridesharing vehicle, the at least one processor is further configured to direct the first ridesharing vehicle along the new route that does not include the determined pick-up location of the next user from the first group of users
that does not include an original drop-off location associated with an original desired destination of the next user from the first group of users,
and that includes a new drop-off location associated with a new desired destination of the at least one user of the first group of users
However, Lambert, from the same field of endeavor, discloses:
wherein, when the unanticipated ridesharing event includes changing a desired destination of at least one user of the first group of users riding the first ridesharing vehicle, the at least one processor is further configured to direct the first ridesharing vehicle along the new route that does not include the determined pick-up location of the next user from the first 
that does not include an original drop-off location associated with an original desired destination of the next user from the first group of users, (Lambert ¶23 “a driver changes route (e.g., as indicated by position information received from a device location—for example, a GPS location signal indicating a vehicle location), a driver indicates a dropoff location change”)
and that includes a new drop-off location associated with a new desired destination of the at least one user of the first group of users (Lambert ¶23 “rider accepts a… dropoff location change”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the unanticipated event of changing a ridesharing destination, as taught by Lambert, in the system of Pan, in view of Cao, further in view of Aamin, further in view of Liu; in order to develop a more efficient ride sharing system. (Lambert ¶21 “can be used more efficiently by sharing rides”)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Tsimhoni (20140214322A1)(hereinafter “Tsimhoni”).
With respect to claim 8, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:

With respect to claim 8, Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein, when the unanticipated ridesharing event includes a navigational mistake caused by a driver of the first ridesharing vehicle, the at least one processor is further configured to update a record associated with the driver.
However, Tsimhoni, from the same field of endeavor, discloses:
wherein, when the unanticipated ridesharing event includes a navigational mistake caused by a driver of the first ridesharing vehicle, the at least one processor is further configured to update a record associated with the driver. (Tsimhoni ¶19 “The error data may also include information about the driver, including a driver identifier which can be used to correlate navigation errors to an individual driver. The driver identifier may be encrypted or made anonymous in order to protect the privacy of individuals.”; Tsimhoni ¶21 “The analyze section 50 receives and processes the accumulated error data from the record section 40. Specifically, algorithms 52 and 54 are applied to the error data from the central server 48. The algorithm 52 is a user model, which analyzes each particular driver's past errors to detect patterns for that driver, and correlates one driver's errors with errors from other drivers to identify the significance of factors such as age, gender, and driving experience. The algorithm 52 detects a driver's tendency to make errors when following navigation guidance, where the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of updating the driver’s record after a navigational mistake, as taught by Tsimhoni, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; in order to “Tsimhoni ¶2 detect patterns of error repetition, and the navigation error patterns are used to adapt the navigational guidance provided to drivers at error-likely locations.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Breed (US20100052945A1)(hereinafter “Breed”).
With respect to claim 9, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein, when the unanticipated ridesharing event includes atypical congestion in a road the first ridesharing vehicle is driving, the at least one processor is further configured to change drop-off locations of passengers riding other ridesharing vehicles to avoid the congest road.

wherein, when the unanticipated ridesharing event includes atypical congestion in a road the first ridesharing vehicle is driving, the at least one processor is further configured to change drop-off locations of passengers riding other ridesharing vehicles to avoid the congest road. (Breed ¶454 ”Each probe vehicle would communicate information, such as the existence of a new construction zone, a patch of ice, fog or other visibility conditions, an accident or any other relevant information, to a central source which would monitor all such transmissions and issue a temporary map update to all vehicles in the vicinity over the Internet, or equivalent.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of communicating atypical congestion, as taught by Breed, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; in order to provide an accurate map that will ensure the safety of other vehicles. (Breed ¶32 “Furthermore, without accurate maps, it is unlikely that run-off-the-road situations, stop sign infractions, stoplight infractions or collisions with systems that do not have the Lemelson system and thus cannot communicate their positions and velocities to the host vehicle can be solved.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, further in view of Fowler (US9293048B2)(hereinafter “Fowler”), and further in view of Rostamian (US20150204684A1)(hereinafter “Rostamian”).

An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein, when the unanticipated ridesharing event includes a malfunction of the first ridesharing vehicle, 
the at least one processor is further configured to assign at least two additional ridesharing vehicles to transport users of the first ridesharing vehicle.
However, Fowler, from the same field of endeavor, discloses:
wherein, when the unanticipated ridesharing event includes a malfunction of the first ridesharing vehicle (Fowler ¶70 “It may be a feature of one or more embodiments that a passenger may be carried to his destination even if his vehicle suffers a mechanical breakdown or other disability enroute. Consider for example a case in which a dispatch unit is in contact with two or more vehicles, X1 and X2. A party (A) books a ride from point (A) to point (a), and car X1 is dispatched to carry the party. After embarking passenger (A) at point (A), the vehicle suffers a disability at some point (Z) rendering it unable to continue. The vehicle may notify the dispatch unit of the disability and of its current position at point (Z), and the dispatch unit may record the fact that that particular vehicle is unable to carry passengers, and that the passenger has disembarked at point (Z). The dispatch unit, which may have previously recorded the fact of embarkation, may generate another ride for that passenger from point (Z) to point (a), and may 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to implement the unanticipated event of a malfunctioning vehicle, as taught by Fowler, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; so that “a passenger may be carried to his destination even if his vehicle suffers a mechanical breakdown or other disability enroute” ¶70 Fowler.
Pan in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Fowler fails to disclose:
the at least one processor is further configured to assign at least two additional ridesharing vehicles to transport users of the first ridesharing vehicle.
However, Rostamian, from the same field of endeavor, discloses:
the at least one processor is further configured to assign at least two additional ridesharing vehicles to transport users of the first ridesharing vehicle. (Rostamian ¶41 “The rider can be assigned the vehicles in sequential loops to reach her destination. In the example of process 500, a user (e.g. Rider A) may utilize two loops 502 and 504 to reach a destination. First loop 502 can include two vehicles: vehicle A 506 and vehicle B 508. Second loop 504 can include two vehicles: vehicle C 510 and vehicle D 512.”) 2 vehicles are assigned in loop 2, after vehicular malfunction.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of two additional vehicles, as taught by Rostamian, in the system of Pan in view of Cao, further in view of Aamin, further in view of Liu, 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, further in view of Lambert.
With respect to claim 11, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
With respect to claim 11, Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein the at least one processor is further configured to determine the inability of the first ridesharing vehicle to pick up the next user at the estimated pick-up time by calculating a delay in the estimate time of arrival (ETA) to the next user caused by the unanticipated ridesharing event and compare it with a predefined threshold prior to reassign the next user to the second ridesharing vehicle. (Lambert ¶23 “In the event there is already a rider with a similar ride waiting to share, the server matches the new rider with the waiting rider and dispatches a driver. In the event there is not already a rider with a similar ride waiting, the rider waits until another rider with a similar ride requests a shared ride. In some embodiments, the server determines whether two requested rides are similar enough to be combined by estimating a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of determining an ETA because of an unanticipated event, as taught by Lambert, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; in order to develop a more efficient ride sharing system. (Lambert ¶21 “can be used more efficiently by sharing rides”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Lambert.
With respect to claim 12, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
With respect to claim 12, Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein the at least one processor is further configured to calculate a delay in the estimate time of arrival (ETA) to each user from the first group of users scheduled to be picked 
However, Lambert, from the same field of endeavor, discloses:
wherein the at least one processor is further configured to calculate a delay in the estimate time of arrival (ETA) to each user from the first group of users scheduled to be picked up, and determine that, by reassigning the next user to the second ridesharing vehicle, the delay in the ETA to other users would be within a predefined threshold. (Lambert ¶23 “In some embodiments, the system has a predetermined time-out threshold for the shared ride waiting time (e.g., the rider waits no more than 10 minutes to locate another rider). In some embodiments, the rider is provided with a waiting estimate based on typical ride request statistics. In some embodiments, in the event the waiting estimate is above a threshold (e.g., the time-out threshold or another threshold), the rider is informed that the chance of finding a shared ride is too unlikely and is returned to the individual ride request section of the app. If no rider is found to share the ride within the time-out threshold, the rider is given an individual ride.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of calculating an ETA and reassigning a vehicle because of an unanticipated event, as taught by Lambert, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; in order to develop a more efficient ride sharing system. (Lambert ¶21 “can be used more efficiently by sharing rides”)

13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Lambert.
With respect to claim 13, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein the new route for the first ridesharing vehicle includes at least one change in a drop-off location for one user from the first group of users.
wherein the new route for the first ridesharing vehicle includes at least one change in a drop-off location for one user from the first group of users. (Lambert ¶23 “a system for ride chaining updates a pool of riders… in the event that a rider accepts a… dropoff location change”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of a change in a drop-off location, as taught by Lambert, in the system of Pan in view of Cao, further in view of Aamin, and further in view of Liu; in order to develop a more efficient ride sharing system. (Lambert ¶21 “can be used more efficiently by sharing rides”)

14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cao, further in view of Aamin, further in view of Liu, and further in view of Magazinik (US20170185948A1)(hereinafter “Magazinik”).
With respect to claim 14, Pan in view of Cao, further in view of Aamin, and further in view of Liu discloses:
An unanticipated ridesharing event;  (Liu ¶67 “At operation 702, the ride-sharing server 208 receives an indication of a disturbance of one or more paths 206 within the multi-modal transportation system 200.”)
Pan in view of Cao, further in view of Aamin, and further in view of Liu fails to disclose:
wherein the at least one processor is further configured to cause an update to be transmitted to the next user that a different ridesharing vehicle is assigned.
However, Magazinik, from the same field of endeavor, discloses:
wherein the at least one processor is further configured to cause an update to be transmitted to the next user that a different ridesharing vehicle is assigned. (US 20170185948 A1 Magazinik ¶40 “In some situations, a single driver may be unable to fulfill the entirety of the transportation request. In such situations, a handoff may occur in which a second driver replaces a first driver. Any suitable number of handoffs may occur during the fulfillment of a transportation request. Backend server may notify the passenger of handoffs that are to occur during fulfillment of a transportation request. Notification of the handoff may include any suitable information, such as the time the handoff will occur, where the handoff will occur, details regarding the new driver, details regarding the new vehicle, contact information of the new driver, or other suitable information that may be conveyed regarding the driver.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667